Citation Nr: 1123462	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-48 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability. 




ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk








INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bipolar disorder.  In April 2011, the Veteran submitted additional argument to the Board.  See 38 C.F.R. § 20.1304(c). 

The matter before the Board was developed and adjudicated by the RO as limited to a claim of service connection for bipolar disorder.  However, based on the Veteran's allegations, it appears he is seeking a claim of service connection for a psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD).  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends he suffers from a psychiatric disorder as a result of stressors experienced while serving in Vietnam; specifically from being fearful of incoming rounds, landmines, and firefights, and from being wounded in combat and being an eyewitness to others being wounded and killed in combat.  He alleges he was awarded two Purple Heart Medals for combat wounds.  

While the Veteran's claims file is silent as to his receipt of two Purple Heart Medals, his service treatment records (STRs) show that in April 1968, he was treated for a contusion to the left lower arm "[d]ue to enemy action on Operation Kentucky in Quang Tri Province."  His DD 214 also shows that he served as a rifleman and that he received the Vietnam Cross of Gallantry with Palm and Frame.  The Republic of Vietnam awarded this medal to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  Consequently, it is conceded that the Veteran served in combat, and is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

Postservice treatment records consist of an August 2008 letter in which the Veteran's private psychiatrist, Dr. E.W.H., reports his findings from a July 2008 psychiatric examination.  During this examination, the Veteran described his stressor events in service, and reported his past and current psychiatric symptoms/ complaints, which included frequent manic episodes that can last up to a week.  He also reported that the manic episodes began while he was in Vietnam.  Dr. E.W.H. gave the Veteran a diagnosis of mixed bipolar disorder, which he described as "service connected."  

The Veteran has not been afforded a VA compensation and pension examination to identify the nature and etiology of his psychiatric disorder.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c) (4).  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As was noted, the Veteran alleges his psychiatric symptoms are related to his service.  The diagnosis noted in his private treatment records is sufficient to establish a current disability; and it is shown that he served in combat .  Thus, the McLendon "low threshold" standard as to when a VA examination is necessary has been met and an examination to secure a medical advisory opinion is indicated.  

Finally, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing an in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  These regulatory changes must be considered, to the extent they may apply, when this matter is readjudicated.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for a psychiatrist to examine the Veteran to determine whether he has any psychiatric disability that is etiologically related to his active service (to include both bipolar disorder and PTSD).  The examiner must review the Veteran's claims file (specifically including this remand) in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner must state the diagnosis for any and all psychiatric disability(ies) found, and opine:  
 
(a) Does the Veteran at least as likely as not (50% or better probability) have PTSD (in accordance with DSM-IV) related to his service.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis. 
(b) For each and every other psychiatric disability entity diagnosed, indicate whether such is etiologically related to the Veteran's service.

   The examiner must explain the rationale for all opinions. 

2. The RO should then re-adjudicate the claim (encompassing all psychiatric disabilities diagnosed).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

